Exhibit 10.1

 



REVOLVING CREDIT AGREEMENT

 

This REVOLVING CREDIT AGREEMENT, dated as of December 17, 2018, between TOYOTA
MOTOR CREDIT CORPORATION, a corporation under the laws of California, as
borrower (the “Borrower”), and TOYOTA MOTOR SALES, U.S.A., INC., as lender (the
“Lender”), sets forth the binding agreement of the parties.

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the following meanings (terms defined in the singular to have the same
meaning when used in the plural and vice versa):

 

“Agreement” means this Revolving Credit Agreement, as it may be amended,
extended, replaced, renewed, supplemented or modified from time to time.

 

“Applicable Rate” means, for any Interest Period, the Fixed Rate applicable to
such Interest Period on the first day of such Interest Period.

 

“Bankruptcy Law” means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Borrowing Date” means each Business Day on which a Loan is advanced.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks and foreign exchange markets in New York, New York or Tokyo, Japan are
authorized or obligated by Law to close.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

 

“Commitment” means the obligation of the Lender to make a Loan or Loans
hereunder not exceeding the Commitment Amount.

 

“Commitment Amount” means Five Billion Dollars ($5,000,000,000) in aggregate
principal amount.

 

“Commitment Period” means the period from the date hereof until the Commitment
Termination Date.

 

“Commitment Termination Date” means December 17, 2021 (or such earlier date on
which the Commitment terminates pursuant to the terms hereof).

 

 

 

“Consolidated Subsidiary” means, with respect to any Person except for natural
persons, at any date the accounts of which would be consolidated with those of
such Person in its consolidated financial statements if such statements were
prepared as of such date.

 

“Default” means any of the events specified in Section 5.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Dollars,” “U.S. Dollars,” “U.S.$,” and “$” means the lawful currency of the
United States of America at any relevant time hereunder.

 

“Event of Default” means any of the events specified in Section 5.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender, or required to be withheld or deducted from a payment to, the
Lender: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of the Lender being organized under the Laws of, or having its principal office
or its applicable lending office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) Taxes attributable to the failure of the Lender (or its successors or
assigns) to comply with Section 6.07(e), and (c) any withholding Taxes imposed
under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
with respect thereto and any other Law enacted in any other jurisdiction, or
relating to an intergovernmental agreement between the United States and any
other jurisdiction, which (in either case) facilitates the implementation of the
foregoing.

 

“Fixed Rate” means, with respect to any Loan for the selected Interest Period,
the fixed rate of interest per annum equal to the semi-annual “short-term” 100%
applicable rate for the month in which the first day of such Interest Period
occurs as published by the United States Internal Revenue Service in accordance
with Section 1274(d) of the Code (or any comparable successor rate or Section as
mutually reasonably determined by the Borrower and the Lender).

 

“Governmental Authority” means any nation or government, any state, provincial
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, central bank or other entity exercising executive, legislative,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under this Agreement.

 

“Interest Payment Date” means the last day of each Interest Period applicable to
such Loan.

 

- 2 -

 

“Interest Period” means, with respect to each Loan, the period commencing on the
Borrowing Date for such Loan and extending for any period of time as selected by
the Borrower; provided, however, that no Interest Period shall end after the
Maturity Date.

 

“Irrevocable Loan Notice” means, a notice of Loan pursuant to Section 2.02,
which, when confirmed in writing, shall be substantially in the form of Exhibit
A.

 

“Law” means, collectively, all federal, state and local statutes, executive
orders, treaties, rules, guidelines, regulations, ordinances, codes and
administrative authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders of any Governmental Authority.

 

“Loan” shall have the meaning assigned to such term in Section 2.01.

 

“Maturity Date” means the Commitment Termination Date.

 

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, or enforced this Agreement).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, this Agreement, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment of rights under
this Agreement pursuant to Section 6.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Principal Officer” means any of the chief executive officer, president, chief
financial officer, vice president responsible for treasury, treasurer and
assistant treasurer.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

SECTION 1.02    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

 

- 3 -

 

ARTICLE II
AMOUNT AND TERMS OF REVOLVING LOANS

 

SECTION 2.01    Revolving Line of Credit. Subject to the terms and conditions
hereof, the Lender absolutely agrees and commits to make one or more revolving
loans (each, a “Loan” and collectively the “Loans”) available to the Borrower
during the Commitment Period in an aggregate amount not to exceed the Commitment
Amount. All Loans made hereunder may be repaid and reborrowed, at any time and
from time to time until the Commitment Termination Date.

 

SECTION 2.02    Notice and Manner of Borrowing. For each Loan to be made
hereunder, the Borrower shall deliver an Irrevocable Loan Notice to the Lender,
which may be given by telephone, not later than 12:00 Noon, Plano, Texas time,
one Business Day prior to the requested Borrowing Date. Each Irrevocable Loan
Notice shall specify the principal amount of the Loan, the duration of the
Interest Period to be applicable to such Loan, the proposed Borrowing Date for
such Loan and the Applicable Rate of such Loan. Each telephonic Irrevocable Loan
Notice pursuant to this section must be confirmed promptly by delivery to the
Lender of a written Irrevocable Loan Notice, appropriately completed and signed
by a Principal Officer or any other officer or representative of the Borrower
authorized by the board of directors of the Borrower. The Lender will make each
Loan available to the Borrower on the respective Borrowing Date, in Dollars, in
immediately available funds, by wire transfer to an account designated by the
Borrower.

 

SECTION 2.03    Interest.

 

(a)       The Borrower shall pay interest on the aggregate unpaid principal
amount of each Loan from and including the applicable Borrowing Date to but
excluding the date the Loan is paid in full (whether at stated maturity, by
acceleration or otherwise), at a rate per annum equal to the Applicable Rate,
payable on each Interest Payment Date and, if different, on the date each Loan
is paid or prepaid with respect to the amount so paid or prepaid. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period.

 

(b)       All computations of interest for Loans shall be made by the Lender and
the Borrower on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such amount is payable and rounded to the nearest two decimal places.

 

SECTION 2.04    Evidence of Debt. The Loans shall be evidenced by one or more
accounts or records maintained by the Lender in the ordinary course of business.
The accounts or records maintained by the Lender shall be conclusive evidence,
absent manifest error, of the amount of the Loans and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit, increase or otherwise affect the obligation of the Borrower under this
Agreement to pay any amount owing with respect to the obligations of the
Borrower thereunder. Upon the request of the Lender, the Borrower shall execute
and deliver to the Lender a promissory note, which shall evidence the Loans in
addition to such accounts or

 

- 4 -

 

records. The Lender may attach schedules to its promissory note and endorse
thereon the date, amount, maturity and payments of its Loans.

 

SECTION 2.05    Payment; Method of Payment.

 

(a)       The Borrower shall make payments of the Loans as follows:

 

(i)       The entire outstanding principal amount of each Loan on the last day
of the Interest Period applicable to such Loan;

 

(ii)       the entire outstanding principal amount of the Loans on the Maturity
Date or such earlier date as the Loans become due and payable pursuant to
Section 5.02;

 

(iii)       interest as provided in Section 2.03(a); and

 

(iv)       any other obligation under this Agreement as it comes due, but in no
case later than the Maturity Date (except as to obligations that, by their
express terms, survive repayment of the Loans and termination of the
Commitment).

 

(b)       The Borrower shall make each payment under this Agreement without
set-off, defense, recoupment or counterclaim and (subject to Section 6.07)
without deduction or withholding, in U.S. Dollars, not later than 3:00 p.m.,
Plano, Texas time, on the date when due to the Lender, in immediately available
funds by wire transfer to the account specified below:

 

Toyota Motor Sales, U.S.A., Inc.



Account number [________] 

[___________]



[___________] 

[___________]



[___________] 

SWIFT CODE: [________]



Reference: Toyota Motor Credit Corporation

 

SECTION 2.06    Prepayment; Reduction of Commitment. The Borrower shall have the
right at any time and from time to time to prepay the Loans in whole or in part,
without premium or penalty. The Borrower shall notify the Lender by telephone
(confirmed by telecopy) of any voluntary prepayment hereunder not later than
12:00 Noon, Plano, Texas time, on the date of prepayment of a Loan. Each
prepayment of the Loans shall be accompanied by accrued interest to the extent
required by Section 2.03. The Borrower may permanently reduce the amount of the
undrawn Commitment, and if no Loans are then outstanding, may terminate the
Commitment in full; provided that the Borrower shall give written notice of such
reduction or termination to the Lender not later than 12:00 Noon, Plano, Texas
time, on the Business Day immediately prior to the date of such reduction or
termination. Upon receipt by the Lender of a notice of reduction or termination
of Commitment pursuant to this section, such notice shall be irrevocable.

 

SECTION 2.07    Mandatory Prepayment. The Borrower shall be obligated to prepay
the Loans in whole, together with all accrued and unpaid interest and any other
amounts owing in connection with the Loans, upon any merger or consolidation
resulting in the Borrower ceasing to be a

 

- 5 -

 

Consolidated Subsidiary of Toyota Motor Corporation, or the Borrower instituting
a dissolution, liquidation or similar proceeding under the Laws of any
jurisdiction, ceasing its operations, or selling, transferring or otherwise
disposing of its main business, assets, rights or franchises without the prior
consent of the Lender.

 

SECTION 2.08    Payments on Non-Business Days. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

As of the date hereof, the Borrower hereby represents and warrants to the Lender
as follows:

 

SECTION 3.01    Corporate Existence. The Borrower is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization.

 

SECTION 3.02    Authorization; No Contravention. The execution, delivery and
performance by the Borrower of this Agreement are within the Borrower’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with, any Governmental
Authority except such as have been obtained and do not contravene, or constitute
a default under, any provision of the articles of incorporation or bylaws of the
Borrower.

 

SECTION 3.03    Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower enforceable in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
Laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

 

ARTICLE IV
AFFIRMATIVE COVENANTS

 

So long as the Lender’s obligations with respect to the Commitment or any
obligation or indebtedness to the Lender remains outstanding hereunder, the
Borrower covenants and agrees, unless the Lender waives compliance in writing:

 

SECTION 4.01    Information. The Borrower will deliver to the Lender, within ten
Business Days after any Principal Officer of the Borrower obtains knowledge of
any Default, if such Default is then continuing, a certificate of a responsible
officer of the Borrower setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto.

 

SECTION 4.02 Maintenance of Existence. The Borrower will preserve, renew and
keep in full force and effect its corporate existence; provided that nothing in
this section shall prohibit any merger or consolidation involving the Borrower.

 

- 6 -

 

SECTION 4.03    Use of Proceeds. The proceeds of any Loan made under this
Agreement will be used by the Borrower for its general corporate purposes. None
of such proceeds will be used, directly or indirectly for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any “margin stock”
within the meaning of Regulation U.

 

ARTICLE V
EVENTS OF DEFAULT; REMEDIES

 

SECTION 5.01    Events of Default. The occurrence of any of the following events
shall constitute an Event of Default with respect to the Borrower:

 

(a)       Non-Payment. The Borrower shall fail to pay (i) when due any principal
of the Loans or (ii) within five Business Days of the due date thereof any
interest on the Loans, any fees or any other amount payable by it hereunder.
Acceptance of partial payment by the Lender shall not constitute a waiver of the
Borrower’s failure to make payment in full.

 

(b)       Breach of Other Provision. The Borrower shall fail to perform or
violate any other material provision of this Agreement (and not described in
Section 5.01(a)) and such failure or violation shall continue unremedied for a
period of 30 days from the date the Lender gives notice to the Borrower with
respect thereto.

 

(c)       Bankruptcy. The Borrower shall commence or consent to the commencement
of any proceeding under any Bankruptcy Law, or make an assignment for the
benefit of creditors; or apply for or consent to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of the Borrower and the appointment
continues undischarged or unstayed for 90 calendar days; or any proceeding under
any Bankruptcy Law relating to the Borrower or to all or any material part of
its property is instituted without the consent of the Borrower and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding.

 

SECTION 5.02    Remedies. Upon the occurrence and during the continuation of any
Event of Default, the Lender may, after notice to the Borrower, (a) terminate
the Commitment, whereupon the Commitment Termination Date shall occur and the
Lender’s obligations to make further loans hereunder shall end, and (b) declare
the unpaid principal amount of all outstanding Loans made to the Borrower, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder by the Borrower to be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that upon the occurrence of an actual
or deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, the obligation of the Lender to make Loans
to the Borrower shall automatically terminate, the unpaid principal amount of
all outstanding Loans made to the Borrower and all interest and other amounts as
aforesaid shall automatically become due and payable.

 

- 7 -

 

ARTICLE VI
MISCELLANEOUS

 

SECTION 6.01    Successors and Assigns; Assignments. Agreement shall be binding
upon and inure to the benefit of the Borrower and the Lender and their
respective successors and assigns permitted hereby, except that neither party
may assign or transfer any of its rights hereunder without the prior written
consent of the other party.

 

SECTION 6.02    Entire Agreement. This Agreement integrates all the terms and
conditions mentioned herein or incidental hereto, and supersede all oral
negotiations and prior writings with respect to the subject matter hereof.

 

SECTION 6.03    Counterparts. This Agreement and any amendments, waivers,
consents or supplements may be executed in as many counterparts as may be deemed
necessary or convenient, and by the different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement and any
amendments, waivers, consents or supplements by telecopier or in electronic
(i.e., “pdf” or “tif”) format shall be effective as of delivery of a manually
executed counterpart of this Agreement or such amendment, waiver, consent or
supplement.

 

SECTION 6.04    Amendments, Etc. No amendment, modification, termination, or
waiver of any provision of this Agreement, nor consent to any departure by the
Borrower from this Agreement, shall in any event be effective unless the same
shall be in writing and signed by the Borrower and the Lender, and, with respect
to any waiver or consent, such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it is given.

 

SECTION 6.05    Notices, Etc.

 

(a)       General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission), all such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(b) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

to the Borrower:

 

Toyota Motor Credit Corporation
6565 Headquarters Drive, W2-3D
Plano, TX 75024
Attention: Treasury Operations
Email: [______________]

Telephone: [______________]
Facsimile: [______________]

 

- 8 -

 

to the Lender:

 

Toyota Motor Sales, U.S.A., Inc.



6565 Headquarters Drive



Mail Stop W1- 3A



Plano, TX 75024



Attention: Treasury Group



Email: [______________]



Telephone: [______________]



Facsimile: [______________]

 

or, as to each party, at such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other party complying as to delivery with the terms of this section. Except
as otherwise set forth herein, all such notices and other communications shall
be deemed to be given or made upon the earlier to occur of (i) actual receipt by
the relevant party hereto and (ii) (A) if delivered by hand or by courier, when
signed for by or on behalf of the relevant party hereto; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (subject to the provisions of subsection
(c) below), when delivered; provided, however, that notices and other
communications to the Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.

 

(b)       Use of Electronic Mail. The Lender or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. As of the date hereof, the Borrower approves the delivery of
electronic communication to it hereunder, provided that, (i) such electronic
communication is addressed to any of the email addresses listed above and (ii)
receipt has been confirmed by reply electronic mail or by telephone. As of the
date hereof, the Lender approves the delivery of electronic communication to it
hereunder, provided that, (i) such electronic communication is addressed to any
of the e-mail addresses listed above and (ii) receipt has been confirmed by
reply electronic mail or by telephone.

 

SECTION 6.06    No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in exercising, any right, power, or remedy under this
Agreement shall operate as waiver thereof; nor shall any single or partial
exercise of any right under this Agreement preclude any other or further
exercise thereof or exercise of any other right. The remedies provided in this
Agreement are cumulative and not exclusive of any remedies provided by Law.

 

SECTION 6.07    Taxes.

 

(a)       Defined Terms. For the purposes of this section, the term “applicable
Law” includes FATCA.

 

(b)       Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under this Agreement shall be made without deduction
or

 

- 9 -

 

withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of the Borrower)
requires the deduction or withholding of any Tax from any such payment by the
Borrower, then the Borrower shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this section) the Lender receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(c)       Payment of Other Taxes by the Borrower. The Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable Law.

 

(d)       Indemnification by the Borrower. The Borrower shall indemnify the
Lender, within 15 Business Days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this section) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.

 

(e)       Status of the Lender.

 

(i)       If the Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement, the Lender
shall deliver to the Borrower, at any time or times reasonably requested by the
Borrower, such properly completed and executed forms and documentation
prescribed by applicable Law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate of
withholding.

 

(ii)       The Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower in writing of
its legal inability to do so.

 

(f)       Refunds. If either party becomes aware that the Lender is entitled to
claim a refund from a Governmental Authority in respect of, or remission for,
Taxes or Other Taxes as to which the Lender has received additional amounts
under this section, such party shall promptly notify the other party of the
availability of such claim and, to the extent that the Lender determines in good
faith that making such claim will not have an adverse effect on its taxes or
business operation, shall, within 60 days of receipt of a request by the
Borrower, make such claim. If the Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this section (including by the payment of
additional amounts pursuant to this section), it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made
under this section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of the Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund). The Borrower, upon the request of the

 

- 10 -

 

Lender, shall repay to the Lender the amount paid over pursuant to this
paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that the Lender is required to
repay such refund to such Governmental Authority. Nothing in this paragraph (f)
shall be construed to require the Lender to make available its tax returns or
any other financial or other information that it deems confidential to the
Borrower or any other Person.

 

(g)       Each party’s obligations under this section shall survive the
termination of the Commitment and the repayment, discharge or satisfaction of
all obligations under this Agreement.

 

SECTION 6.08    Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, the LAW OF THE STATE OF TEXAS
WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF
TEXAS SITTING IN THE COUNTY OF DALLAS OR OF THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE BORROWER AND THE LENDER HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE BORROWER AND THE LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR OTHER DOCUMENT
RELATED THERETO. EACH OF THE BORROWER AND THE LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE. SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT MAY BE MADE BY MAILING (BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) OR DELIVERING A COPY OF SUCH
PROCESS TO THE BORROWER AND TO THE LENDER, IN EACH CASE, AT THE ADDRESS
SPECIFIED IN SECTION 6.05. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

 

SECTION 6.09    Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 6.10    Headings. Article and section headings in this Agreement are for
the convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

SECTION 6.11    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,

 

- 11 -

 

ACTION OR CAUSE OF ACTION ARISING HEREUNDER OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS
AGREEMENT, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

[remainder of page intentionally left blank]

 

- 12 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  TOYOTA MOTOR CREDIT CORPORATION           By: /s/ Cindy Wang   Name:   Cindy
Wang   Title: Group Vice President – Treasury

 

 

 



Signature Page to Credit Agreement

 



 

 

  TOYOTA MOTOR SALES, U.S.A., INC.           By: /s/ Naoki Kojima   Name: Naoki
Kojima   Title: Treasurer  

 

 

 

 

 



Signature Page to Credit Agreement

 



 

 

exhibit a

 

FORM OF IRREVOCABLE LOAN NOTICE

 

Date: ___________, _____

 

To:Toyota Motor Sales, U.S.A., Inc.

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit Agreement, dated as of
December __, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Toyota Motor Credit
Corporation, as the Borrower, and Toyota Motor Sales, U.S.A., Inc., as the
Lender.

 

The undersigned hereby irrevocably requests a Loan to be advanced under the
Agreement:

 

1. With a Borrowing Date of                                   1.

 

2. In the principal amount of US$                                  .

 

3. With an Interest Period duration of                                  2.

 

4. With an Applicable Rate of                                  3.

 

The Loan requested herein complies with the first sentence of Section 2.1 of the
Agreement.

 

  TOYOTA MOTOR CREDIT CORPORATION           By:     Name:     Title:  

 

 

 



 



1        Telephonic notice of the loan request must be delivered not later than
12:00 Noon, Plano, Texas time, one Business Day prior to the requested Borrowing
Date. A written confirmation of that notice in the form of this Exhibit A must
be provided promptly thereafter.

 

2        The Interest Period shall not end after the Maturity Date.

 

3        The Applicable Rate shall be the fixed rate of interest per annum equal
to the semi-annual “short-term” 100% applicable rate for the month in which the
first day of the Interest Period occurs as published by the United States
Internal Revenue Service in accordance with Section 1274(d) of the Code (or any
comparable successor rate or Section as mutually reasonably determined by the
Borrower and the Lender).

 



 

